Case 1:19-cv-00124-DAK-DBP Document 2-1 Filed 10/25/19 Page 1 of 28




                    EXHIBIT A




                    EXHIBIT A
Case 1:19-cv-00124-DAK-DBP Document 2-1 Filed 10/25/19 Page 2 of 28




Lynn C. Harris(01382)
JONES WALDO HOLBROOK & MCDONOUGH
3325 North University Avenue, Suite 200
Provo, Utah 84604
Telephone: 801-375-9801
Facsimile: 801-377-1149
lharrisPjoneswaldo.com
Attorneyfor Plaintiff


                    IN THE SECOND JUDICIAL DISTRICT COURT
                           IN AND FOR DAVIS COUNTY,
                               STATE OF UTAH

CODY DEE SKINNER
                    Plaintiff,                   COMPLAINT AND
                                                 JURY DEMAND
vs.
                                                 Case No. 1901009
BERRY PETROLEUM COMPANY,LLC;
HOLLY FRONTIER WOODS CROSS                   •   Judge --Ja ri     ra 0c.r,
REFINING & MARKETING LLC; and
HOLLY FRONTIER WOODS CROSS                   •   TIER 3
REFINING LLC,

                  Defendants.



       Plaintiff Cody Dee Skinner ("Plaintiff") hereby complains against

Defendants Berry Petroleum Company, LLC ; Holly Frontier Woods Cross

Refining & Marketing, LLC; and Holly Frontier Woods Cross Refining, LLC, and

hereby demands a trial by jury, and seeks relief as follows:

                                 NATURE OF CASE

       1.    This is a personal injury action brought by Plaintiff to recover

 general and special damages in a sum subject to proof at trial caused by the

 negligence of above-named Defendants.


                                         1
Case 1:19-cv-00124-DAK-DBP Document 2-1 Filed 10/25/19 Page 3 of 28




                                     PARTIES

       2.     Plaintiff is a Utah citizen and resident of Riverton, Salt Lake

 County, Utah and was at all times relevant to this matter an employee crude oil

 truck driver for Savage Industries Inc. Plaintiff was injured at the Brundage

 Canyon Well Site Ute Tribal 14-29-54, on tribal lands lying within Duchesne

 County, State of Utah,on December 26,2017.

       3.     Berry Petroleum Company,LLC("Berry")is a Delaware corporation

 that maintains its principal place of business in Bakersfield, California. Berry

 conducts significant business in the State of Utah. Specific to this action, Berry

 owns and operates oil well drilling and storage sites in the Uinta Basin oil fields

 area of Utah. Berry is registered with the State of Utah and has designated as its

 registered agent for service the CT Corporation System,1108 E South Union

 Avenue, Midvale Utah 84047.

       4.     Berry owned the oil well site location and the oil production

 facilities at this specific property location and operated an oil extraction well and

 an oil well storage tank(s)facility on this specific well site. On information and

 belief, this oil well site is owned and operated by Berry under a lease from the

 Ute Indian Tribe.

       5.     Holly Frontier Woods Cross Refining, LLC("HFWCR")is a

 Delaware corporation that maintains its headquarters and its principal place of

 business in Dallas, Texas. HFWCR conducts significant business in the State of



                                          2
Case 1:19-cv-00124-DAK-DBP Document 2-1 Filed 10/25/19 Page 4 of 28




 Utah. Specific to this action, HFWCR refines oil obtained from the Uinta Basin

 oil fields and that oil is then transported to the Woods Cross Refinery. HFWCR

is registered with the State of Utah and has designated as its registered agent for

service the CT Corporation System,1108 E South Union Avenue, Midvale Utah

84047.

      6.      Holly Frontier Woods Cross Refining & Marketing, LLC

("HFWCR&M")is a Delaware corporation that maintains its headquarters and

 its principal place of business in Woods Cross, Davis County, Utah — where its

 officers and administrators direct, control and coordinate the HFWCR&M

 corporation's important business. Specific to this action, HFWCR&M purchases

 refined oil obtained from the Berry/Uinta Basin oil fields and contracts to

 transport the crude oil by trucks to the Woods Cross Refinery. HFWCR&M is

 registered with the State of Utah and has designated as its registered agent for

 service the CT Corporation System,11o8 E South Union Avenue, Midvale Utah

 84047.

       7.     On information and belief, both HFWCR and HFWCR&M had a

contract with Berry to purchase the oil extracted and stored at Berry's on-site

large metal oil tanks at the location referred to above.

       8.     On information and belief, both HFWCR and HFWCR&M had a

contract with Savage Industries Inc. to unload/pump the oil from the site's large

tanks,and thereafter to transport in crude oil trucks all ofthe extracted oil to

their Woods Cross Refinery for processing and marketing and sale.




                                         3
Case 1:19-cv-00124-DAK-DBP Document 2-1 Filed 10/25/19 Page 5 of 28




                          JURISDICTION AND VENUE

       9.     This court is vested with jurisdiction of this case pursuant to Utah

Code Ann.§ 78A-5-102(1).

       10.    Venue is proper in this court pursuant to Utah Code Ann.§ 78B-3-

 307(2), as HFWCR&M has its principal office or place of business in Woods

 Cross, Davis County, Utah and thus Davis County is to be considered the County

 in which HFWCR&M resides for venue jurisdiction.

              FACTS COMMON TO ALL CLAIMS FOR RELIEF

       11.    Berry owns and operates the oil well extraction site and operation -

 Brundage Canyon Well Site Ute Tribal 14-29-54 - in the Uinta Basin ofthe State

 of Utah. Following the oil extraction process,the thick crude oil is stored in large

 metal storage tanks pending purchase and transportation to a refinery.

       12.    Before the thick wax-like crude oil extracted and stored at this site

 can be loaded onto large trucks to be transported to a refinery facility, there

 must be a chemical process conducted to both thin the wax-like crude oil and to

 heat the treated crude oil to an appropriate and safe temperature to allow the

 treated oil to be pumped from the large storage tanks and into the large crude-

 oil trucks for travel and transfer to the refinery.

       13.    This process ofthinning and heating the crude oil is performed by

 employees of Berry called "pumpers." The process involves an individual

 pumper measuring the amount of oil in the tank and adding the necessary

 chemicals to thin and heat the oil in preparation for transport to a refinery. In




                                           4
Case 1:19-cv-00124-DAK-DBP Document 2-1 Filed 10/25/19 Page 6 of 28




 order to perform these tasks,the Berry pumper has to access the contents of the

 tank via a large tank-lid located on the top ofthe large storage tanks.

       14.    The tanks are not filled with oil to the top and full capacity ofthe

storage tank. There must be a significant area ofspace left open from the top of

 the stored oil to the top of the tank. In this area of several feet ofspace

 potentially dangerous and lethal condensation gases and fumes collect from the

 stored crude oil. Each tank is to be fitted with an appropriate and operating

 ventilation system to allow these dangerous condensation gases and fumes to be

 vented outside the tank. This venting process is to prevent any pressurized

 build-up of the condensation gases and fumes within this top space area located

 directly below the large tank-lid. This tank-lid lid has to be opened to allow

 access to the oil by several different individuals during the thinning, gauging

 pumping and transportation processes.

       15.    It is well known and long established in the oil extraction and

storage operation business that the above-described condensate comprises

several very dangerous chemical components,including H2S,known to be a

significant and lethally dangerous chemical component of this type of oil storage

tank condensate,gases and fumes.

       16.    It is well known and long established that this oil tank condensate is

dangerous and lethal to humans and must be controlled to not allow humans to

be exposed to this condensate, and specifically to not be exposed in such a

manner as to either breathe in the condensate or become physically covered by

the condensate on his person or clothing.



                                           5
Case 1:19-cv-00124-DAK-DBP Document 2-1 Filed 10/25/19 Page 7 of 28




       17.    The oil industry has long established safety policies and procedures

mandated to be in place at an oil tank site to avoid any and all human exposure to

oil tank chemical condensate.

       18.    After the Berry pumper completes the above-described tasks, the

pumper presents his report ofthe process followed, his measurements and the

successful completion of the thinning and warming chemical process to the local

Berry supervisors and administrators.

       19.    In this specific instance the Berry oil that was extracted,stored and

thinned was to be sold to HFWCR&M to be refined in its Woods Cross Refinery

and thereafter to be sold on the open oil market. Thus, Berry supervisors being

notified that the stored oil was now thinned and heated, thereafter contacted

HFWCR&M — the buyer - and informed them that the oil was ready to be

transported to their Woods Cross refinery.

       20.    At this point in time,and before the oil is to be physically

transferred to an oil truck for transportation to their facility, HFWCR&M's

practice is to send to the specific oil well storage site one oftheir own trained

employees,known as a "gauger." This employee is to access the stored oil - via the

same tank-lid used by the Berry pumper — to measure the amount and depth and

heated thinness ofthe oil that is being purchased from Berry by HFWCR&M.

       21.    Following this HFWCR&M measuring process to verify the Berry

measurements and associated data,the HFWCR&M process is to next contact

Savage Industries to send a driver and a crude-oil truck to the site to facilitate the




                                          6
Case 1:19-cv-00124-DAK-DBP Document 2-1 Filed 10/25/19 Page 8 of 28




actual pumping and transportation ofthe newly purchased Berry oil to their

 Woods Cross Refinery.

        22.   On information and belief and following a partial investigation into

this injury incident, each of the above chronological processes occurred:(1) Berry

extracted from and stored in the subject tank the crude oil at the above identified

Berry owned and controlled oil well operation site;(2)a Berry's pumper

employee did in fact go to this specific oil well site and perform his tasks of

thinning and heating the oil using the tank-lid on top ofthe tank;(3)HFWCR&M

did in fact send out an employee gauger to verify the Berry noted measurements;

(4)thereafter, HFWCR&M contacted Savage Industries to send a truck and driver
to this specific well site and tank operation to pump the oil from the tank into the

Savage truck for transportation to the Woods Cross Refinery.

        23.   At all times relevant hereto,the Defendants Berry and HFWCR&M

 and HFWCR all had individual legal duties to the driver ofthe Savage Industries

 truck to provide a safe working area to said driver to be able to safely perform all

 ofthe necessary tasks involved in the following initial truck driver job-tasks:(1)

 to safely open and access the tank-lid top to investigate the amount of oil in the

 tank;(2)to verify the thinness ofthe oil; and(3)to verify the temperature ofthe

 oil.

        24.   As is set out in detail above, Berry,the oil well project and facility

 owner who contracted to sell the oil to HFWCR&M and HFWCR;and the

 purchaser HFWCR&M and HFWCR who contracted with Savage Industries to

 pump and transport the oil; all owed a legal duty of reasonable care to allow the



                                          7
Case 1:19-cv-00124-DAK-DBP Document 2-1 Filed 10/25/19 Page 9 of 28




 specific Savage Industry driver to safely perform all ofthe above initial driver

 duties involved in beginning to pump and thereafter transport the oil to Woods

 Cross Refinery.

       25.    Berry had a duty to maintain and inspect the oil tank and to keep

 the tank in a safe and reasonable condition,including ensuring adequate venting

 processes and/or venting equipment in place to not allow crude oil

 condensate/gases to build up in the tank to the point that would cause the tank

 to be dangerously pressurized,so that when the tank-lid is opened by the truck

 driver [a business invitee on the site to perform his necessary initial tasks to

 pump and transport Berry's oil] condensate is not launched/expelled from the

 lid and onto and into the driver's person.

       26.    Berry had a duty to maintain the oil tank in a safe condition and to

 warn all oil site workers and business invitees, including employees of any

 independent third-party employer,of any specific dangers at this site pertaining

 to condensate gas exposures. Further Berry had a duty to mandate — as the oil

 well site owner — to all business invitees any and all necessary safety precautions

 to be put in place; and/or equipment that needed to be worn; and/or any

 warning devices to be utilized while at this specific oil well operations site.

       27.    Berry had a duty to warn all employees or business invitees that

 access any and all oil well sites and tanks deemed to be dangerous to any

 employee or employee of an independent employer due to crude oil condensate

 exposures; and to warn any and all employees and business invitees ofthe fact

 that this specific tank was deemed to be failing to operate adequately and to vent



                                          8
Case 1:19-cv-00124-DAK-DBP Document 2-1 Filed 10/25/19 Page 10 of 28




 the condensate gases/fumes properly to prevent a pressurized tank that would

 potentially expose anyone who has to access the tank-lid area.

       28.    Berry knew or should have known of the dangerous condition of

 this tank at this specific site pertaining to the collection and pressurized nature

 ofthe crude oil condensation.

       29.    When HFWCR&M and HFWCR contracted with an independent

 third party to send a driver to perform the pumping and transportation of oil

 from the Berry tank that now contains the oil newly purchased by HFWCR&M

 and HFWCR,these Defendants also had a duty to ensure that the oil tank being

 accessed was in a safe condition, and also had a duty to warn all business

 invitees,including employee drivers of any independent third party, of any

 specific dangers at this site pertaining to condensate gas exposures.

       30.    HFWCR&M and HFWCR had a duty — as the new owner ofthe

 Berry oil still stored in the Berry tank and contracted to be transported by a

 Savage driver — to all business invitees who will need to access their newly

 purchased oil, to mandate any and all necessary safety precautions to be put in

 place; and/or equipment that needed to be worn; and/or any warning devices to

 be utilized while at this specific oil well operations site.

       31.    HFWCR&M and HFWCR had a duty to warn all employees and/or

 business invitees that access any or all sites containing oil purchased by them as

 to any dangers - to any employee or employee of an independent

 employer/business invitee - due to crude oil condensate exposures; and to warn

 any and all employees and business invitees ofthe fact that this specific tank was



                                           9
Case 1:19-cv-00124-DAK-DBP Document 2-1 Filed 10/25/19 Page 11 of 28




 deemed to be failing to operate adequately and to vent the condensate

 gases/fumes properly to prevent a pressurized tank that would potentially

 expose anyone who has to access the tank-lid area.

       32.    Both the Berry management and the HFWCR&M and HFWCR

 management knew or should have known about the dangers of crude oil

 condensate exposures to individuals needing to access this specific oil tank

 facility. In addition,they should have adequately warned Plaintiff ofthis

 extremely dangerous site.

       33.      Prior to the date ofthis injury incident, none ofthe above-named

Defendants ever warned Plaintiff- as a business invitee — as to this site's specific

dangers of a pressurized condensate tank issue that would lead to a tank-lid

explosion of condensate onto and into the business invitee driver.

       34.    Prior to the date of this injury incident, none of the above-named

Defendants ever put into place any necessary mandated safety precautions,

warnings, and/or the necessary gas monitoring necessary to make this a safe site

to access the tank lid and tank for this Plaintiff as a business invitee working on

their site that contained crude oil tanks and crude oil with the specific dangers of

a pressurized tank condensate condition that would lead to a tank-lid explosion

ofcondensate onto and into the business invitee driver.

       35.    At the date ofthis injury incident, Plaintiff was operating a body

 mount crude hauling truck routinely used for more remote locations in the Uinta

Basin area. Plaintiff had been employed by Savage for four years as a crude oil




                                         10
Case 1:19-cv-00124-DAK-DBP Document 2-1 Filed 10/25/19 Page 12 of 28




truck driver before this injury incident on December 26,2017 at the above-

described well location.

       36.    On average Plaintiff had worked 5 days a week with one trip and a

single loading process per day over the prior four years. On this date and time he

performed the exact same process as he had been trained to perform and had

experience in performing in the overall pumping and transportation of crude oil.

       37.    As is set out above,the driver after arriving at the oil well site first

parks his truck and then proceeds up the tank ladder to begin his initial tasks in

pumping the oil from the tank and into his crude oil truck. The task involves the

driver verifying the accuracy ofthe "run sheet" first developed by Berry and its

pumper and later by the HFWCR&M and HFWCR employee/gauger, which

indicates the amount of oil in the tank being pumped and transported. Second,

the driver must verify the temperature and thinness of the crude oil to be pumped

from the tank and into the crude oil truck.

       38.    In order for the driver to perform these initial mandatory tasks, he

has to open and access the oil from the same tank-lid previously accessed and

utilized by both the Berry and HFWCR&M and HFWCR employees.

       39.     After using the metal stairway to access the top ofthe tank and the

tank-lid area, the driver first looked at the site's windsock to determine an up-

 wind location to place himself when accessing the tank lid from the scaffolding

attached to the tank. After placing himself upwind from the tank-lid, the driver

 next attempted to open the tank-lid latch to facilitate opening the entire tank-lid.




                                          11
Case 1:19-cv-00124-DAK-DBP Document 2-1 Filed 10/25/19 Page 13 of 28




 This first attempt was performed up-wind and by leaning as far as he was

 physically able from the lid and to still be able to physically access the lid latch.

        40.      On this date and on his first attempt to open the tank-lid latch, the

latch would not open as the rubber seal was still secured and stuck, preventing

the latch from releasing. This was the first time this had happened to Plaintiff

over his past four years of experience. He thereafter attempted a second time to

release the latch by lifting up the latch/lid forcefully with his hand.To facilitate

this second attempt Plaintiff had to lean more directly near and over the top of

the tank-lid and thus he had to expose his head and torso in this area near and

over the tank-lid area.

        41.      It was during this second attempt, with Plaintiff in a crouching

 position, that he leaned over and used his right hand to lift on the tank-lid. When

the lid finally became unstuck and finally opened and a condensate explosion

occurred spewing a warm clear liquid condensate spray over his face, head and

torso. As he had some goggles covering his eyes there was not any direct contact

into his eyes.

        42.      He immediately wiped as much of the sprayed condensate off his

face, beard and overalls as he could with rags he had brought up to complete his

tasks. After a few initial moments he elected to try to keep the process going and

thereafter was able to take his measurements through the tank lid and to verify

the necessary information on the run-sheet. He thereafter was able to use the

stairway/handrail to access the ground area and to begin and finish the several

consecutive tasks to facilitate the actual pumping ofthe oil from the tank and into



                                           12
Case 1:19-cv-00124-DAK-DBP Document 2-1 Filed 10/25/19 Page 14 of 28




the truck. Routinely this entire pumping process to remove the oil from the tank

and to fill up the two crude oil tanks takes around an hour to fully complete.

       43.     During the ground-based tasks, Plaintiff was working with his

coveralls that had been covered and soaked with the exploded condensate.

During these consecutive physically taskingjobs he began to feel light-headed.

Sometime after he had completed several of the initial tasks involved to

commence the pumping process, he passed out and fell to the ground after losing

consciousness. Plaintiff does not know exactly how long he remained

unconscious. When he awoke he was on his knees covered in crude oil from a

pumping leak from his "pup" rear truck tank.

       44.     When he awoke he was very confused and was in a panic and scared

that he had died, or that he was going to die if he once again lost consciousness.

       45.     He was able to shut offthe pumping valve to prevent further leaking

 of oil from his crude oil tank on his truck. He next was able to call his dispatcher

 and report the events and ask for help. He next called his wife and reported the

 events to her. It took almost two hours for help to arrive. During this time

 Plaintiff worked to stay up-right and to stay awake by walking in circles and

trying not to go to sleep.

       46.     The Savage field supervisor, David Palacios, arrived and Plaintiff

 related the events described above to him. The supervisor provided Plaintiff with

 a new set of clean cover overalls and helped him change into the clean clothes.

 During this time the supervisor commented that his coveralls were saturated

from the condensate. Further,even after Plaintiff had changed into the clean



                                          13
Case 1:19-cv-00124-DAK-DBP Document 2-1 Filed 10/25/19 Page 15 of 28




clothes he was still covered in the condensate and had a very strong odor on his

person,so they both had to roll down the windows to attempt to lessen the odor

even though this was in late December and it was very cold.

      47.    The supervisor then drove Plaintiff to a Vernal clinic where he was

seen by a staff PA-C. Plaintiff remained confused and scared during all of this

time. He was told that he was hit with condensate and was released to go home

and he was informed that hopefully his symptoms would resolve in 24-48 hours.

      48.     Plaintiffs symptoms did not resolve in that time frame. He was not

able to return to work and has not returned to gainful employment as ofthe

present date. He thereafter began to see a series of physicians and neuro-

psychologists to both diagnose and treat the injuries and symptoms sustained in

this injury incident. He has been diagnosed by several health care providers with

significant neuro-cognitive deficits and PTSD resulting from the exposures to the

crude oil condensate.

      49.     It has been scientifically established that crude oil condensate has

 multiple dangerous chemical components. One ofthe main components of

condensate is Hydrogen sulfide(H2S). It is well known that after exposure to

H2S that the severity of physical and mental symptoms gradually increases over

several hours and that the scope ofthe related condensate's set ofsymptoms

depends on the extent ofthe overall exposure to H2S.The symptoms are varied

and can progress to unconsciousness and collapse and can lead to oxygen

displacement, anaesthetizing, brain injury and even death within 48 hours.




                                        14
Case 1:19-cv-00124-DAK-DBP Document 2-1 Filed 10/25/19 Page 16 of 28




        49.     Plaintiffsubmits that the above-named Defendants owed a duty of

 reasonable care to their sub-contractors,including Savage Industries and to Cody

Skinner,to warn them of all known dangers posed by unprotected exposure to and

inhalation ofcrude oil condensate,and to notify them of all dangers and thereafter

to mandate and require them to adopt specified adequate safety measures to protect

 against such known dangers — as set and established by the above-named

Defendants.

        50.    Plaintiffsubmits that under the applicable premises liability

established law a special relationship existed between Plaintiff and the above-named

 Defendants because Defendants were owners ofthe physical oil well site and were

thejoint owners ofthe crude oil to be transported by Plaintiff as theirjoint business

invitee. Tortlaw has long recognized that a special relationship exists between a

landowner[oil well site owner and thejoint owner ofthe oil to be transported]and

 persons he invites onto this land/oil well project.See Jeffs, 2012 UT 11 at ¶8; Webb v.

 University ofUtah,2005 UT 80,1110,125 P.3d 906,overruled on other grounds by

 Cope v. Utah Valley State College,2014 UT 53,112,342 P.3d 243."One who holds

 hisland open for the reception ofinvitees is under a greater duty in respect to its

 physical condition than one who permits the visit ofa mere licensee." Restatement

(Second)ofTorts § 343 cmt/ b.An invitee expects "that the possessor will exercise

 reasonable care to make the land safe for his entry,or for his use for the purposes of

 the invitation."Id.

        51.    In this case, Defendantsjointly invited Savage Industries and its

 employee Cody Skinner to enter onto their land/project and to work in and around



                                            15
Case 1:19-cv-00124-DAK-DBP Document 2-1 Filed 10/25/19 Page 17 of 28




the Berry oil tank and theirjointly owned stored oil and with the potentially

hazardous substance,crude oil condensate,that the Defendants owned,collected,

treated, measured andjointly controlled.The nature ofthe injurious conduct and the

relationship between the parties impose a duty ofreasonable care to Plaintiffon

behalfofall ofthe named Defendants.

        52.     The imposition of a duty of reasonable care upon Defendants and

 to this Plaintiff is further supported by section 343 ofthe Restatement(Second)

  ofTorts:

       A possessor ofland is subject to liability for physical harm caused to
       his invitees by a condition on the land if, but only if, he knows or by
       the exercise of reasonable care would discover the condition, and
       should realize that it involves an unreasonable risk of harm to such
       invitees, and should expect that they will not discover or realize the
       danger, or will fail to protect themselves against it, and fails to
       exercise reasonable care to protect them against the danger.

       53.     On information and belief, the tank being accessed by Plaintiff on

this date was not properly maintained, and the venting process was ineffective,

and this allowed the tank's crude oil to create pressurized crude oil condensate in

the top area ofthe tank. This pressurized condition created the dangerous

condition that resulted in the explosion ofthe chemically lethal condensate when

the Plaintiff opened the lid on December 26, 2017.

       54.     On information and belief,the employees ofthe above-named

Defendants who preceded this Plaintiff in accessing the tank contents and the

tank lid should have been aware ofthe dangerous condition ofthe creation of

 pressurized condensate from the ineffective venting process or other negligent

 maintenance issues with this older oil storage tank.



                                           16
Case 1:19-cv-00124-DAK-DBP Document 2-1 Filed 10/25/19 Page 18 of 28




                             FIRST CLAIM FOR RELIEF

       55.       The above-stated paragraphs are incorporated by reference and re-

 alleged as iffully stated herein.

       56.       Defendants were negligent and owed a duty of reasonable care to

 Plaintiff who could be foreseeably harmed by Defendants'breach ofthe

 applicable standard of care referred to in this Complaint.

       50.       Defendants were negligent and breached the applicable standard of

 care as set forth in the above paragraphs.

                                      DAMAGES

       51.       Defendants'above-stated breaches ofthe applicable standards of

 care are the proximate cause ofthe above diagnosed injuries sustained by

 Plaintiff.

       52.        Plaintiff has suffered special damages and general damages in a

sum subject to proof at trial.

       53.       Plaintiff is entitled to interest on the amount incurred on special

damages pursuant to the applicable statutes of the State of Utah as follows:

              a. Loss ofincome;

              b. Loss of enjoyment oflife;

              c. Mental anguish;

              d. Physical and emotional pain and suffering;

              e. General damages:

              f. Special damages;




                                             17
Case 1:19-cv-00124-DAK-DBP Document 2-1 Filed 10/25/19 Page 19 of 28




        WHEREFORE,Plaintiff prays for damages from Defendants and requests

 ofthe Court:

        1.      Special damages and general damages in an amount subject to

 proof at trial, and the applicable interest thereon allowed under the statutes of

 the State of Utah - and under Tier 3status ofthe URCP.

        2.      All costs to be taxed to Defendants;

        3.      Such other and further relief as the Court deemsjust and

 proper, including interest on all special damages according to the applicable

 statutes.



        DATED this 17th day ofSeptember 2019.


                             /s/Lynn C. Harris
                             JONES WALDO
                             HOLBROOK AND MCDONOUGH
                             Attorneysfor Plaintiffs


                 DEMAND FOR TRIAL BY JURY
 Plaintiff demands that all ofthe issues in all counts above be tried byjury.


        DATED this 17th day of September 2019.

                             Js/Lynn C. Harris
                             JONES WALDO
                             HOLBROOK AND MCDONOUGH
                             Attorneysfor Plaintiffs




                                          18
                   Case 1:19-cv-00124-DAK-DBP Document 2-1 Filed 10/25/19 Page 20 of 28

19168.39
HARRIS LC
                                                        CONSTABLE'S
                                                      PROOF OF SERVICE



 1                        CODY DEE SKINNER
     PLAINTIFF:                                                                 CASE:       190700923
                    vs.
                                                                            Court Date:
     DEFENDANT:
                          BERRY PETROLEUM COMPANY LLC


 I PROCESS:
                     SUMMONS / COMPLAINT



 THE UNDERSIGNED PERSON HEREBY CERTIFIES:


              1) I served this process in the manner indicated below.
              2) I was at the time of this service a duly qualified and acting peace officer or a person over the age of 18 years.
              3) I am not a party to this action. I endorsed on the front page the date and time of service and my company information.


I served: BERRY PETROLEUM COMPANY LLC



 Date Served: 9/26/2019, AT 09:37                              HOURS

Address of Service: 1108 E S UNION AVE

                                      MIDVALE
 (X)Served on this business or organization by giving a copy to or leaving a copy with
 HOLLI THARP,CT CORP

     who is registered agent, or a managing agent, officer, or employee or person in charge
     of said organization, designated to receive service of such process pursuant to Rule 4-(d)(1)E,
     Utah Rules of Civil Procedure.
      ALSO TO BE TRIED:



                                            Pursuant to 78b-5-705: I certify under criminal penalty of the State of
                                            Utah that the foregoing is true and correct.

                                                iSi

                                        9/26/2019


                                                             Constable / Deputy/Private Investigator /Server
Service $                 20
                                                        95 WEST 100 SOUTH #963 PROVO UT 84603
Mileage $




TOTAL $                   20
     FEE CHARGED PER UCA 17-25a-4-2
     FEE NOT SWORN TO BY SERVER
  Case 1:19-cv-00124-DAK-DBP Document 2-1 Filed 10/25/19 Page 21 of 28




Lynn C. Harris
JONES WALDO HOLBROOK & MCDONOUGH
3325 N. University Ave., Suite 200
Jamestown Square, Clocktower Bldg.
Provo, Utah 84604
Telephone: 801-375-9801
lharrisOjoneswaldo.com

Attorneysfor Plaintiff



                        IN THE SECOND JUDICIAL DISTRICT
                    IN AND FOR DAVIS COUNTY,STATE OF UTAH


CODY DEE SKINNER,                        •




             Plaintiff,                  : SUMMONS

       vs.                               •


BERRY PETROLEUM COMPANY,LLC;             :
HOLLY FRONTIER WOODS CROSS               : Case No.:       190700923
REFINING & MARKETING LLC; AND            :
HOLLY FRONTIER WOODS CROSS
REFINING LLC,


             Defendant,                  : JUDGE: John R. Morris
                                         •
                                         •




      You are hereby summoned and required to file an answer in writing to the
attached Complaint with the Clerk ofthe above-entitled Court,located at 8o0 West
State Street, PO Box 769, Farmington, UT 84025,and to serve upon,or mail to
  Case 1:19-cv-00124-DAK-DBP Document 2-1 Filed 10/25/19 Page 22 of 28




Plaintiffs attorney, at the address shown above,a copy ofsaid answer, within thirty(30)
days after service of this Summons upon you.
      If you fail to do so,judgment by default will be taken against you for the relief
demanded in said Complaint, which has been filed with the Clerk ofthe Court and a
copy of which is hereto annexed and herewith served upon you.


      DATED this 25th day of September 2019.



                                          /s/Lynn C. Harris
                                         LYNN C. HARRIS
                                         Attorney for Plaintiff


Serve Defendant:

Berry Petroleum Company,LLC
Registered Agent of Service:
CT Corporation System
no8 E.South Union Ave
Midvale, UT 84047
                 Case 1:19-cv-00124-DAK-DBP Document 2-1 Filed 10/25/19 Page 23 of 28

19168.38
HARRIS LC
                                                    CONSTABLE'S
                                                  PROOF OF SERVICE




  PLAINTIFF:
                       CODY DEE SKINNER
                                                                             CASE:      190700923
                                                                                                                                  1
                  vs.
                                                                        Court Date:
  DEFENDANT:
                       HOLLY FRONTIER WOODS CROSS REFINING LLC


 I PROCESS:       SUMMONS / COMPLAINT



 THE UNDERSIGNED PERSON HEREBY CERTIFIES:


           1) I served this process in the manner indicated below.
           2) I was at the time of this service a duly qualified and acting peace officer or a person over the age of 18 years.
           3) I am not a party to this action. I endorsed on the front page the date and time of service and my company inform'


I served:       HOLLY FRONTIER WOODS CROSS REFINING LLC



 Date Served: 9/26/2019, AT 09:37                           HOURS

Address of Service:                1108 E S UNION AVE
                      MIDVALE
 (X)Served on this business or organization by giving a copy to or leaving a copy with
 HOLLI THARP,CT CORP

  who is registered agent, or a managing agent, officer, or employee or person in charge
  of said organization, designated to receive service of such process pursuant to Rule 4-(d)(1)E,
  Utah Rules of Civil Procedure.
   ALSO TO BE TRIED:



                                         Pursuant to 78b-5-705: I certify under criminal penalty of the State of
                                         Utah that the foregoing is true and correct.

                                            Is!                      KO.realkin'
                                     9/26/2019
                                                       /s/ Mark Fernlund,          Utah P.I. license A127531

                                                          Constable / Deputy/Private Investigator /Server
Service $              20
                                                    95 WEST 100 SOUTH #963 PROVO UT 84603
Mileage $              32.5




TOTAL $                52.5
  FEE CHARGED PER UCA 17-25a-4-2
  FEE NOT SWORN TO BY SERVER
  Case 1:19-cv-00124-DAK-DBP Document 2-1 Filed 10/25/19 Page 24 of 28




Lynn C.Harris
JONES WALDO HOLBROOK & MCDONOUGH
3325 N.University Ave., Suite 200
Jamestown Square,Clocktower Bldg.
Provo,Utah 84604
Telephone: 801-375-9801
1harris joneswaldo.com

Attorneysfor Plaintiff



                       IN THE SECOND JUDICIAL DISTRICT
                   IN AND FOR DAVIS COUNTY,STATE OF UTAH

                                         .




CODY DEE SKINNER,


             Plaintiff,                  : SUMMONS

       vs.

BERRY PETROLEUM COMPANY,LLC;             :
HOLLY FRONTIER WOODS CROSS               : Case No.:       190700923
REFINING & MARKETING LLC; AND
HOLLY FRONTIER WOODS CROSS
REFINING LLC,


             Defendant,                  : JUDGE: John R. Morris
                                         .
                                         .

                                         .




      You are hereby summoned and required to file an answer in writing to the
attached Complaint with the Clerk ofthe above-entitled Court,located at 8oo West
State Street,P0 Box 769,Farmington,UT 84025,and to serve upon,or mail to
  Case 1:19-cv-00124-DAK-DBP Document 2-1 Filed 10/25/19 Page 25 of 28




Plaintiffs attorney, at the address shown above,a copy ofsaid answer, within thirty(30)
days after service of this Summons upon you.
      If you fail to do so,judgment by default will be taken against you for the relief
demanded in said Complaint, which has been filed with the Clerk of the Court and a
copy of which is hereto annexed and herewith served upon you.


      DATED this 25th day of September 2019.



                                          /s/Lynn C. Harris
                                         LYNN C. HARRIS
                                         Attorney for Plaintiff


Serve Defendant:

Holly Frontier Woods Cross Refining LLC
Registered Agent of Service:
CT Corporation System
1108 E.South Union Ave
Midvale, UT 84047
                    Case 1:19-cv-00124-DAK-DBP Document 2-1 Filed 10/25/19 Page 26 of 28

19168.40
HARRIS LC
                                                      CONSTABLE'S
                                                    PROOF OF SERVICE



 1                        CODY DEE SKINNER
     PLAINTIFF:                                                                 CASE:       190700923                              I
                    vs.
                                                                            Court Date:
     DEFENDANT:
                          HOLLY FRONTIER WOODS CROSS REFINING & MARKETIN LLC


 I PROCESS:
                     SUMMONS / COMPLAINT




 THE UNDERSIGNED PERSON HEREBY CERTIFIES:


              1) I served this process in the manner indicated below.
              2) I was at the time of this service a duly qualified and acting peace officer or a person over the age of 18 years.
              3) I am not a party to this action. I endorsed on the front page the date and time of service and my company information.


I served:          HOLLY FRONTIER WOODS CROSS REFINING & MARKETIN LLC



 Date Served: 9/26/2019, AT 09:37                              HOURS

Address of Service:                   1108 E S UNION AVE                s
                        MIDVALE
 ( X )Served on this business or organization by giving a copy to or leaving a copy with
 HOLLI THARP,CT CORP

     who is registered agent, or a managing agent, officer, or employee or person in charge
     of said organization, designated to receive service of such process pursuant to Rule 4-(d)(1)E,
     Utah Rules of Civil Procedure.
      ALSO TO BE TRIED:



                                            Pursuant to 78b-5-705: I certify under criminal penalty of the State of
                                            Utah that the foregoing is true and correct.

                                              /S/

                                        9/26/2019


                                                             Constable / Deputy/Private Investigator /Server
 Service $                20
                                                        95 WEST 100 SOUTH #963 PROVO UT 84603
Mileage $




 TOTAL $                  20
     FEE CHARGED PER UCA 17-25a-4-2
     FEE NOT SWORN TO BY SERVER
  Case 1:19-cv-00124-DAK-DBP Document 2-1 Filed 10/25/19 Page 27 of 28




Lynn C. Harris
JONES WALDO HOLBROOK & MCDONOUGH
3325 N. University Ave., Suite 200
Jamestown Square, Clocktower Bldg.
Provo, Utah 84604
Telephone: 801-375-9801
lharrisPjoneswaldo.com

Attorneysfor Plaintiff



                        IN THE SECOND JUDICIAL DISTRICT
                    IN AND FOR DAVIS COUNTY,STATE OF UTAH


CODY DEE SKINNER,


             Plaintiff,                  : SUMMONS
                                         •
                                         .
       vs.


BERRY PETROLEUM COMPANY,LLC;             •
HOLLY FRONTIER WOODS CROSS               •• Case No.:      190700923
REFINING & MARKETING LLC; AND            .
HOLLY FRONTIER WOODS CROSS               .
REFINING LLC,

                                         :
             Defendant,                  : JUDGE: John R. Morris
                                         •
                                         •




      You are hereby summoned and required to file an answer in writing to the
attached Complaint with the Clerk ofthe above-entitled Court,located at Boo West
State Street, PO Box 769, Farmington,UT 84025,and to serve upon,or mail to
  Case 1:19-cv-00124-DAK-DBP Document 2-1 Filed 10/25/19 Page 28 of 28




Plaintiff's attorney, at the address shown above,a copy ofsaid answer, within thirty(30)
days after service of this Summons upon you.
      If you fail to do so,judgment by default will be taken against you for the relief
demanded in said Complaint, which has been filed with the Clerk ofthe Court and a
copy of which is hereto annexed and herewith served upon you.


      DATED this 25th day of September 2019.



                                          /s/Lynn C. Harris
                                         LYNN C. HARRIS
                                         Attorney for Plaintiff


Serve Defendant:

Holly Frontier Woods Cross Refining & Marketing LLC
Registered Agent of Service:
CT Corporation System
no8 E.South Union Ave
Midvale, UT 84047
